


110 HCON 262 IH: Expressing the sense of Congress regarding

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 262
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Israel (for
			 himself, Mr. Wolf, and
			 Mr. Weiner) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  Saudi Arabia’s policies relating to religious practice and tolerance, including
		  Saudi Arabia’s commitment to revise Saudi textbooks to remove intolerant and
		  violent references.
	
	
		Whereas, in September 2004, the Secretary of State, as the
			 President’s designee, designated Saudi Arabia as a country of particular
			 concern (CPC) under the International Religious Freedom Act of 1998 (22
			 U.S.C. 6401 et seq.) for engaging in systematic, ongoing, and egregious
			 violations of religious freedom;
		Whereas, in July 2006, as a result of bilateral
			 discussions mandated by Saudi Arabia’s CPC designation, the Secretary of State
			 identified and announced, and the Government of Saudi Arabia confirmed,
			 policies that the Government of Saudi Arabia was pursuing and will
			 continue to pursue for the purpose of promoting greater freedom for religious
			 practice and increased tolerance for religious groups;
		Whereas as a result of the Government of Saudi Arabia
			 confirming such policies, the Secretary of State, as the President’s designee,
			 continued to waive the application of actions under section 405(a) of the
			 International Religious Freedom Act of 1998, as authorized by section 407 of
			 such Act;
		Whereas such policies include a comprehensive review and
			 revision of educational materials and other literature sent outside Saudi
			 Arabia to ensure that all intolerant references are removed, including, when
			 possible, attempting to retrieve previously distributed materials that contain
			 intolerant references;
		Whereas such policies include revising Saudi textbooks to
			 remove intolerant references that disparage Muslims or non-Muslims or that
			 promote hatred toward other religions or religious groups;
		Whereas the Implementing Recommendations of the 9/11
			 Commission Act of 2007 (Public Law 110–53) requires the President to report to
			 Congress on progress made by the Government of Saudi Arabia to
			 facilitate political, economic, and social reforms, including greater religious
			 freedom …;
		Whereas members of United States Commission on
			 International Religious Freedom (USCIRF) traveled to Saudi Arabia in May and
			 June of 2007, and found that the Government of Saudi Arabia has made
			 insubstantial progress toward implementing its July 2006 policies relating to
			 religious practice and tolerance, and has not been transparent in the
			 implementation of such policies;
		Whereas USCIRF found that the Government of Saudi Arabia
			 permits the public practice of only one interpretation of Islam in Saudi Arabia
			 and requires public behavior to conform to this interpretation, thereby
			 violating standards of universal human rights and resulting in discrimination
			 and human rights violations against members of indigenous Muslim communities
			 who follow other interpretations of Islam, such as Shi’as, Ismailis, and
			 nonconforming Sunnis;
		Whereas the Government of Saudi Arabia’s harsh enforcement
			 of its interpretation of Islam adversely affects the human rights of women in
			 Saudi Arabia, including freedoms of speech, movement, association, and
			 religion, freedom from coercion, access to education, and full equality before
			 the law;
		Whereas the Government of Saudi Arabia’s harsh enforcement
			 of its interpretation of Islam also adversely affects the human rights of both
			 Muslim and non-Muslim expatriate workers;
		Whereas between two million and three million non-Muslim
			 workers, including Christians, Hindus, Buddhists, and others, reside in Saudi
			 Arabia for temporary employment;
		Whereas labor contracts in Saudi Arabia often include
			 provisions requiring expatriate workers to conform to Saudi religious customs
			 and traditions, thereby violating the expatriate workers’ human rights;
		Whereas the Government of Saudi Arabia’s Commission to
			 Promote Virtue and Prevent Vice exercises largely unchecked power to curtail
			 the freedoms of speech, assembly, and association, and the courts in Saudi
			 Arabia offer neither due process to protect the individual nor effective
			 remedies for violations of such rights;
		Whereas official school textbooks in Saudi Arabia have
			 previously included language encouraging violence that adversely affects the
			 interests of the United States;
		Whereas several studies, including studies by Saudi
			 experts, point to serious concerns that language encouraging violence toward
			 others misguides students into believing that in order to safeguard their
			 religion, they must violently repress, and even physically eliminate, the
			 other;
		Whereas a 2006 report by the Center for Religious Freedom
			 and the Gulf Institute analyzing several Saudi textbooks from the 2005–2006
			 school year found that a ninth grade Saudi textbook on Hadith teaches
			 teenagers in apocalyptic terms that violence towards Jews, Christians and other
			 unbelievers is sanctioned by God;
		Whereas such textbook states, the hour [of
			 judgment] will not come until the Muslims fight the Jews and kill
			 them;
		Whereas the Government of Saudi Arabia claimed publicly
			 that it revised its textbooks and removed language that promotes intolerance
			 and encourages violence;
		Whereas the Government of Saudi Arabia, despite repeated
			 requests by the Secretary of State and Members of Congress over a period of
			 several years, has failed to make a complete set of its current textbooks
			 available to support its claim that such language has been eliminated;
		Whereas, in June 2007, during its visit to Saudi Arabia,
			 USCIRF found evidence that intolerant and inflammatory text remains in
			 textbooks provided by the Government of Saudi Arabia;
		Whereas Saudi textbooks are used outside Saudi Arabia,
			 including in the United States;
		Whereas the Islamic Saudi Academy (ISA), with campuses in
			 Alexandria and Fairfax, Virginia, is the only school in the United States that
			 operates with the direct authority of the Royal Embassy of Saudi Arabia;
		Whereas the ISA operates on two northern Virginia
			 properties owned or leased by the Royal Embassy of Saudi Arabia, with property
			 being leased by the Royal Embassy of Saudi Arabia d/b/a (doing business
			 as) the Islamic Saudi Academy;
		Whereas Saudi Arabia’s Ambassador to the United States is
			 the chairman of the ISA’s board of directors, which, according to the ISA’s Web
			 site, oversees the educational and administrative operation and
			 provides direction and guidance to every aspect of the ISA’s
			 operations;
		Whereas the ISA is funded by the Government of Saudi
			 Arabia, and, on numerous occasions, officials from the Royal Embassy of Saudi
			 Arabia have spoken to the press on the ISA’s behalf, including in response to
			 inquiries about the ISA’s curriculum;
		Whereas the ISA uses the Government of Saudi Arabia’s
			 curriculum, syllabus, and materials in the portion of its
			 programming taught in Arabic;
		Whereas USCIRF has recommended that the Secretary of State
			 open diplomatic talks with the Government of Saudi Arabia in order to obtain
			 official Saudi textbooks used at the ISA; and
		Whereas USCIRF recommends that the ISA should be closed
			 until the official Saudi textbooks used at the ISA are made available for
			 comprehensive public examination and are found to be consistent with the
			 Government of Saudi Arabia’s commitment to revise such textbooks to remove
			 intolerant and violent references: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the Secretary of State, as the President’s
			 designee, should continue to designate Saudi Arabia as a country of
			 particular concern under the International Religious Freedom Act of
			 1998 (22 U.S.C. 6401 et seq.) for engaging in systematic, ongoing, and
			 egregious violations of religious freedom;
			(2)the Secretary of State should create a
			 formal mechanism to monitor implementation of the Government of Saudi Arabia’s
			 July 2006 policies relating to religious practice and tolerance as part of
			 every meeting of the United States-Saudi Arabia Strategic Dialogue, and ensure
			 that United States representatives to each relevant working group of such
			 Strategic Dialogue, after each session, or at least every six months, submit to
			 Congress a report on their findings;
			(3)the Secretary of State should submit to
			 Congress a report on progress by the Government of Saudi Arabia toward
			 implementing its July 2006 policies relating to religious practice and
			 tolerance, including—
				(A)the transparency of the Government of Saudi
			 Arabia toward the implementation of such policies; and
				(B)any benchmarks or timetables established
			 for implementation of such policies;
				(4)the Secretary of
			 State should immediately begin diplomatic discussions with the Government of
			 Saudi Arabia with the goals of—
				(A)having the Government of Saudi Arabia close
			 the Islamic Saudi Academy (ISA) until such time as the official Saudi textbooks
			 used at the ISA are made available for comprehensive public examination in the
			 United States; and
				(B)ensuring a verifiable prohibition of any
			 scheme aimed at continuing funding by the Government of Saudi Arabia to the ISA
			 through other indirect means;
				(5)the Secretary of State should conclude such
			 discussions not later than 90 days after the date of the adoption of this
			 concurrent resolution, and, while the discussions are ongoing, the Secretary
			 should also be preparing to take action under title II of the State Department
			 Basic Authorities Act of 1956 (22 U.S.C. 4301 et seq.) (relating to authorities
			 relating to the regulation of foreign missions), if such action becomes
			 necessary; and
			(6)at the conclusion of the 90-day period, the
			 Secretary of State should submit to Congress a report on the results of such
			 discussions, including—
				(A)if the Secretary secured the release of the
			 Saudi textbooks used at the ISA for comprehensive public examination, and if
			 the Secretary has determined that such textbooks contain language encouraging
			 violence, what actions the Secretary plans to take in response under applicable
			 United States laws, including under title II of the State Department Basic
			 Authorities Act of 1956; and
				(B)if the Secretary did not secure the release
			 of the Saudi textbooks, what actions the Secretary plans to take under title II
			 of the State Department Basic Authorities Act of 1956 to close the ISA on the
			 grounds that the nondiplomatic activities of the ISA cannot be conducted by and
			 through an embassy, and because significant concerns remain about whether what
			 is being taught at the ISA promotes religious intolerance and may adversely
			 affect the interests of the United States.
				
